                       CONSULTING AGREEMENT



     This Consulting Agreement (the "Agreement") is entered into by and between
Air-Q Corp. f/k/a Covenant

Financial Corporation (the "Company"), a Delaware corporation, and A.L.P.
Investments, Inc. ("Consultant"), a

Texas corporation.

          


                            WITNESSETH



     WHEREAS, the Company is a corporation whose stock is registered to be
publicly traded on the NASDAQ

Over-the-Counter Bulletin Board Exchange; and


     WHEREAS, the Company desires to obtain certain consulting services
relating, but not limited to, financial

analysis, merger and acquisition due diligence, financial structuring, and
public relations from, from Consultant; and


     WHEREAS, Consultant is willing to provide to the Company such consulting
services.


     NOW, THEREFORE, in consideration of the promises contained herein and other
good and valuable

consideration, the parties hereby agree as follows:


     1. SCOPE OF AGREEMENT. The Company hereby engages Consultant, and
Consultant hereby

accepts being engaged to render consulting services hereinafter described. The
services to be rendered by

Consultant shall be related to enhancing the Company's financing structure,
ability to acquire assets, and the

awareness of the Company and its products and services by the investment
community.


     2. DURATION. This agreement commences as of June 20, 2003, and terminates
as of the close of

business on December 31, 2003.


     3. INDEPENDENT CONSULTANT RELATIONSHIP. The parties intend that any
relationship

arising from this Agreement be only that of the retention of Consultant as an
independent consultant, and that

Consultant is not and will not be deemed for any purposes to be an agent, joint
venturer, or alter ego of or with the

Company. Consultant is not and shall not be deemed to be an analyst of
securities or of markets for securities.




     4. COMPENSATION. Consultant shall be paid the sum of $155,000.00 for the
consulting services

contemplated by this Agreement on the following schedule:


          a. $50,000.00 shall be paid to Consultant on August 5, 2003;


          b. $50,000.00 shall be paid to Consultant on September 20, 2003; and


          c. $55,000.00 shall be paid to Consultant on November 5, 2003;



     5. CONFIDENTIALITY. To the extent that the Company furnishes to Consultant
any formation

which may be confidential, and not for further dissemination, the Company shall
so identify in writing and so mark

such information at the time it is furnished to Consultant. Consultant agrees
not to disseminate any information that

is confidential.


     6. Amendment. This Agreement may only be altered, modified, or amended by a
written agreement

signed by the parties hereto.


     7. Entire Agreement. This Agreement contains the only agreement of the
parties hereto with respect

to the matters contained herein and supersedes all prior written or oral
agreements, negotiations, understandings, or

commitments.


     8. Parties Bound. This Agreement shall be binding upon and inure to the
benefit of and be

enforceable by the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.


     9. Choice of Law; Venue. This Agreement shall be governed by and construed
in accordance with

the laws of the State of Texas. VENUE FOR ANY CAUSE OF ACTION RELATING TO THIS
AGREEMENT

SHALL BE EXCLUSIVELY DALLAS COUNTY, TEXAS.


     10. Further Agreements. The parties agree to execute such other and further
agreements as are

necessary or desirable to effect the intent of this Agreement.


     EXECUTED to be effective as of June 20, 2003.




                                   AIR-Q CORP. f/k/a COVENANT FINANCIAL

                                   CORPORATION,

                                   a Delaware corporation



                                   By: /s/ DAVID LOFLIN

                                         David Loflin, President




                                   A.L.P. INVESTMENTS, INC.,

                                   a Texas corporation



                                   By: /s/ ERIC ANDERSON

                                         Eric Anderson, Vice President